


116 HR 3218 IH: End Sanctuaries and Help Our American Homeless and Veterans Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3218
IN THE HOUSE OF REPRESENTATIVES

June 12, 2019
Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To prohibit certain Federal funds from being made available to sanctuary jurisdictions, and for other purposes.

 
1.Short titleThis Act may be cited as— (1)the End Sanctuaries and Help Our American Homeless and Veterans Act; or  
(2)the Diamond and Silk Act. 2.FindingsThe Congress finds as follows: 
(1)According to United States law, found at section 274 of the Immigration and Nationality Act (8 U.S.C. 1324), it is illegal to bring or harbor illegal immigrants in our Nation. (2)In contravention of this law, cities, counties, parishes, other political subdivisions, and States in our Nation have adopted policies specifically oriented to bring in, harbor, and even attract illegal aliens into their jurisdictions. 
(3)Although the Federal Government, and specifically the Congress of the United States, is constitutionally charged with establishing “an uniform Rule of Naturalization”, in certain cases States and political subdivisions, including cities, have been assuming the role of immigration authorities, clearly in violation of both the Constitution and Federal statute. (4)Historically, the Federal Government has proven lackadaisical about enforcing its sole jurisdiction in the serious matter of illegal immigration and taking action against those jurisdictions that knowingly or recklessly disregard the Rule of Law to conceal, harbor, attempt to, or actually shield from detection, such illegal aliens, or that prohibit their officers from gathering information for, or cooperating with, Federal officials. 
(5)In these wanton acts, such jurisdictions break the law that its citizens are held to, violate the trust of the taxpayers who are already charged with a $22 trillion dollar Government debt that grows daily, and—perhaps worst—subject those they should protect and serve to death by deliberate murderous acts and traffic accidents by those who should not be in the country at all. (6)In this way, such jurisdictions aid and abet American deaths that are 100 percent preventable. 
(7)Such tragic, preventable American deaths have been suffered by “Angel Families” who have lost spouses, sons, daughters, grandchildren, parents, and grandparents at the hands of illegal aliens. (8)These families are left to suffer deaths that should not have been, according to the law of the land, while too often complicit public officials, cities, States, and the Federal Government are not held accountable. 
(9)Meanwhile, our Nation’s American homeless and veterans are too often left out in the cold, without the basic necessities and care that they need and deserve as citizens of this country. (10)Our American homeless and veterans must be prioritized and cared for by law and in fact. 
(11)Jurisdictions’ responsibilities must be taken seriously, and never aid and abet, violations of immigration law. (12)These are dual injustices that the law, as is, dictates must end. 
3.Treatment of sanctuary jurisdictions 
(a)DefinitionIn this section, the term sanctuary jurisdiction means a State or any political subdivision of a State that the Attorney General determines has in effect a statute, ordinance, policy, or practice that prohibits or in any way restricts, a Federal, State, or local government entity, official, or other personnel from— (1)complying with the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or from assisting or cooperating with Federal law enforcement entities, officials, or other personnel regarding the enforcement of these laws; or 
(2)undertaking any of the following law enforcement activities as they relate to information regarding the citizenship or immigration status, lawful or unlawful, the inadmissibility or deportability, or the custody status, of any individual: (A)Making inquiries to any individual in order to obtain such information regarding such individual or any other individuals. 
(B)Notifying the Federal Government regarding the presence of individuals who are encountered by law enforcement officials or other personnel of a State or political subdivision of a State. (C)Complying with requests for such information from Federal law enforcement entities, officials, or other personnel. 
(D)Complying with detainers. (b)Ineligibility of sanctuary jurisdictions for Federal funds (1)StatesNo sanctuary jurisdiction that is a State may be allocated or receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code). 
(2)Political subdivisionsNo sanctuary jurisdiction that is a political subdivision of a State may be allocated or receive any funds made available to the Attorney General, including those made available from the account Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance. (3)Sovereign immunityEach State and political subdivision of a State shall, as a condition on receipt of any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code), waive the sovereign immunity of the State or political subdivision with respect to actions authorized under section 4. 
(4)Reallocation of fundsNotwithstanding any other provision of law, any funds not allocated to a sanctuary jurisdiction from the account Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance pursuant to this subsection shall be made available for activities carried out under the Justice and Mental Health Collaboration Program of the Office of Justice Programs of the Department of Justice, to reduce homelessness in order to improve outcomes for individuals with mental illnesses or co-occurring mental health and substance abuse disorders who encounter the justice system, thereby reducing mental health disorders and homelessness among our citizens.  4.Private right of action (a)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of a murder, rape, or any felony, as defined by the State, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State in the appropriate Federal or State court— 
(1)if the State or political subdivision released the alien from custody prior to the commission of such crime, and had knowledge that the alien was unlawfully present in the United States; or (2)the crime was a consequence of the State or political subdivision declining to honor a detainer or warrant issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)). 
(b)ApplicationSubject to subsection (c), subsection (a) shall apply without regard to whether the crime was committed before, on, or after the date of the enactment of this Act. (c)Limitation on bringing action (1)In generalAn action brought under this section may not be brought later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later. 
(2)ExceptionParagraph (1) shall not apply to an action brought under this section based on a crime committed before the date of the enactment of this Act. (d)Attorney’s fees and other costsIn any action or proceeding under this section the court shall allow a prevailing plaintiff a reasonable attorneys' fee as part of the costs, and include expert fees as part of the attorneys' fee.  

